             Case 2:19-cr-00689-RBS Document 1 Filed 12/03/19 Page 1 of 4




                              LNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                              )
                                                     )    Criminal No.:
                                                     )
                                                     ) Violation: l5 U.S.C. $ I
KAVOD PHARMACEUTICALS LLC (F/IOA                     ) (conspiracy in restraint of trade)   (l   count)
RISING PHARMACEUTICALS, LLC, F/IVA                   )
RISING PHARMACEUTICALS, INC.),                       ) Filed:
                                                     )
                       Delendant                     )


                                         INFORMATION

                                           (rs u.s.c. $ l)

       The United States of Americ4 acting though its attomeys, charges that:

                           DEFENDANT AND CO.CON S P IRATORS

        I.      KAVOD PHARMACEUTICALS LLC (FASA RISNG PHARMACEUTICALS,

LLC, F/IOA RISING PHARMACEUTICALS, INC.) is hereby made                   a defendant on the charges


conhined in this Information.

       2.       During the period covered by this Information, the defendant was a corporation

organized and existing under the laws of Delaware and with its principal place ofbusiness in

Saddle Brook, New Jersey.

       3.       During the period covered by this Information, the defendant was a

pharmaceutical company engaged in the acquisition, licensing, production, marketing, sale, and

distribution of generic pharmaceutical drugs, including Benazepril HCTZ, and was engaged in

the sale of those drugs in the United States.
          Case 2:19-cr-00689-RBS Document 1 Filed 12/03/19 Page 2 of 4




       4.       Benazepril HCTZ is a generic drug used in the treatment of hypertension.

        5.      During the period covered by this Information, COMPANY A was a

pharmaceutical company with its principal place of business in New Jersey. During the relevant

time period, COMPANY A was engaged in the acquisition, licensing, production, marketing,

sale, and distribution   ofgeneric pharmaceutical drugs, including Benazepril HCTZ, and was

engaged in the sale ofthose drugs in the United States.

        6.      COMPANY A and various individuals, not made defendants in this Information,

participated as co-conspirators in the offenses charged herein and performed acts and made

statements in furtherance thereof.

        7.      Whenever in this Information reference is made to any act, deed, or transaction   of

any corporation, the allegation means that the corporation engaged in the act, deed, or transaction

by or through its officers, directors, employees, agents, or other representatives while they were

actively engaged in the management, direction, control, or transaction of its business or affairs.

                                 DESCRIPTION OF THE OFFENS E

        8.      From at least as early as April 2014 and continuing until at least September 2015,

the exact dates being unknown to the United States, in the Eastem District of Pennsylvania and

elsewhere, the defendant and its co-conspirators knowingly entered into and engaged in a

conspiracy to suppress and eliminate competition by agreeing to allocate customers for and to

stabilize, maintain, and fix prices of Benazepril HCTZ sold in the United States' The conspiracy

engaged in by the defendant and its co-conspirators was   a   per se unlawful, and thus

unreasonable, restraint of interstate uade and commerce in violation of Section 1 ofthe Sherman

Act (15 U.S.C. $ 1).




                                                  2
                 Case 2:19-cr-00689-RBS Document 1 Filed 12/03/19 Page 3 of 4




                          MEANS AND METHOD OF THE CONSPIRACY

        9.         For the purpose of forming and carrying out the charged conspiracy, the

defendant and its co-conspirators did those things that they conspired to do, including, among

other things:

                   (a)    discussed the allocation of and agreed to allocate customers located in the

                          United States;

                   (b)    provided or received specific non-public prices paid by the allocated

                          customers to the existing supplier;

                   (c)    submitted offers to and declined requests to submit offers from customers

                          in accordance with the agreement reached;

                   (d)    sold and accepted payment for Benazepril HCTZ in the United States at

                          collusive and noncompetitive prices.

                                      TRADE AND CO MMERCE

        10.        During the period covered by this Information, the defendant and its co-

conspirators sold substantial quantities of Benazepril HCTZ to customers affected by the offense

charged herein located in various states in the United States. In addition, payments from affected

customers for Benazepril HCTZ sold by the defendant and its co-conspirators traveled in

interstate trade and commerce.

        1   l.     During the period covered by this Information, the activities ofthe defendant and

its co-conspirators with respect to the sale of Ben azepil HCTZ were within the flow of, and

substantially affected, interstate trade and commerce.

        ALL IN VIOLATION OF TITLE             15,   UNITED STATES CODE, SECTION I.




                                                     J
            Case 2:19-cr-00689-RBS Document 1 Filed 12/03/19 Page 4 of 4




Dated: 11
            d,r


                   M                         RYAN DANKS
Assistant Attomey General                    Chie{ Washinglon Criminal Section I




  C        A.    WERS
Deputy Assistant Attomey General


                                             MATTHEW TANNENBAUM
                                             JOHN ELIAS
MARVIN N. PRICE. JR.                         DANIELLE GARTEN
Director of Criminal Enforcement             Trial Attomeys,
                                             Washinglon Criminal Section I
Antitrust Division                           Antitrust Division
United States Department of Justice          United States Department of Justice
                                             450 5s Street, N.W., Suite 11300
                                             Washington, D.C. 20530
                                             (202) 307-6373


      qDrU--*t-   fid.^)--
WILLIAM M. MCSWAIN
United States Attomey for the
Eastem District of Pennsylvania




                                         4
